Title: Robert Patterson to Thomas Jefferson, 11 November 1811
From: Patterson, Robert
To: Jefferson, Thomas


          
                  Sir 
                   
                     Philadelphia 
                     Novr 11th 1811
          
		  
		  Presuming that you may not as yet have seen a little tract, by Doctor Buchanan, on “Christian Researches in Asia,” lately republished in Boston; and not doubting that you would find it highly interesting, I have taken the liberty of sending you a copy, of which I most respectfully request your acceptance.
          
		   
		  Some time ago, inclosed I believe in A Nautical Almanack for the year 1813, I returned an answer to some queries you had made in your letter of Sepr 11, 11. respecting an Astronomical clock, and informed you that young Mr Voigt, an ingenious artist, would make such a one as you had described for sixty five dollars. If you should think this a reasonable price, & will please to give orders for having it made, Mr Voigt will immediately undertake it—
          I have the honour to be with the greatest respect & esteem Your most obedt Servt
                  
                  Rt Patterson
         